Filed 11/1/00 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2000 ND 193







Lake Region Lutheran Home, Inc.

d/b/a Heartland Care Center, 		Plaintiff and Appellee



v.



Myrtle A. Halvorson, Individually, 

Coby Dalgliesh, Individually, and 

as Attorney in Fact for Myrtle A. 

Halvorson, 		Defendants

-----------------

Coby Dalgliesh, Individually, 		
Defendant and Appellant







No. 20000120







Appeal from the District Court of Cavalier County, Northeast Judicial District, the Honorable Laurie A. Fontaine, Judge.



AFFIRMED.



Per Curiam.



Coby Dalgliesh (submitted on brief), pro se, Box 4, Sarles, N.D. 58372, defendant and appellant.



Robert G. Ackre (submitted on brief), Ackre & Baer Chartered, 517 Main Street, P.O. Box 685, Cando, N.D. 58324-0685, for plaintiff and appellee.

Lake Region Lutheran Home, Inc. v. Halvorson, et al.

No. 20000120



Per Curiam.

[¶1]	Coby Dalgliesh appeals from an order dismissing his motion to vacate judgment.  Dalgliesh was unable to appear at oral argument and the appellee waived oral argument.  Accordingly, the case was decided on the parties’ briefs under N.D.R.App.P. 34(e).  The standard of review for the dismissal of a motion to vacate a judgment under Rule 60, N.D.R.Civ.P., is abuse of discretion.  
See
 
Braunberger v. Interstate Engineering, Inc.
, 2000 ND 45, ¶ 10, 607 N.W.2d 904.  Under Rule 35.1(a)(4), N.D.R.App.P., we summarily affirm the trial court’s judgment.

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

William A. Neumann

Carol Ronning Kapsner

James H. O’Keefe, S.J.





[¶3]	The Honorable James H. O’Keefe, S.J., sitting in place of Sandstrom, J., disqualified.